UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KALLIJACH ANTONIO,

                                   Plaintiff,

                     -against-                                  19-CV-11084 (LLS)

 NEIGHBORHOOD RESTORE HOUSING                                   CIVIL JUDGMENT
 DEVELOPMENT FUND CORPORATION, et
 al.,

                                   Defendants.

       Pursuant to the order issued April 8, 2020, dismissing this action,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed under 28

U.S.C. § 1915(e)(2)(B)(i), (ii).

       This civil judgment is to be mailed in chambers.

SO ORDERED.

 Dated:    April 8, 2020
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
